UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                 No. 03-6875



DANA MARVIN HOLLOMAN,

                                                Petitioner - Appellant,

             versus


DIRECTOR    OF        VIRGINIA     DEPARTMENT   OF
CORRECTIONS,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-03-169-AM)


Submitted:    October 3, 2003              Decided:    November 17, 2003


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dana Marvin Holloman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dana Marvin Holloman seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2254 (2000) petition as time-

barred under the Antiterrorism and Effective Death Penalty Act of

1996.   See 28 U.S.C. § 2244(d) (2000).   An appeal may not be taken

from the final order in a habeas corpus proceeding unless a circuit

justice or judge issues a certificate of appealability.    28 U.S.C.

§ 2253(c)(1) (2000).   When, as here, a district court dismisses a

§ 2254 petition solely on procedural grounds, a certificate of

appealability will not issue unless the petitioner can demonstrate

“(1) ‘that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)), cert. denied, 534 U.S. 941

(2001).   We have independently reviewed the record and conclude

that Holloman has not made the requisite showing. See Miller-El v.

Cockrell, 537 U.S. 322,         , 123 S. Ct. 1029, 1039 (2003).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED


                                 2